As filed with the Securities and Exchange Commission on March 12, 2015 1933 Act Registration Number – 333-168469 1940 Act Registration Number – 811-22445 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. Post-Effective Amendment No. 15 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 17 Pinnacle Capital Management Funds Trust (Exact Name of Registrant as Specified in Charter) 100 Limestone Plaza Fayetteville, New York 13066 (Address of Principal Office) Registrant's Telephone Number, including Area Code: 315-234-9716 Capitol Services, Inc. 615 S. Dupont Hwy, Dover, DE 19901 (Name and Address of Agent for Service) With copy to: Matthew Wells, Esq. Bond, Schoeneck & King, PLLC One Lincoln Center Syracuse, NY 13202 and Patricia M. Plavko, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, OH 45246 Approximate date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement. It is proposed that this filing will become effective (check appropriate box): /x/ immediately upon filing pursuant to paragraph (b) / / on (date) pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a) (1) / / on (date) pursuant to paragraph (a) (1) / / 75 days after filing pursuant to paragraph (a) (2) / / on (date) pursuant to paragraph (a) (2) of Rule 485(b) If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.15 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.14 filedFebruary 26, 2015and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Fayetteville and State of New York, on the10th day of March, 2015. Pinnacle Capital Management Funds Trust By: /s/ Cortland Schroder Cortland Schroder President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Cortland Schroder President March 10, 2015 Cortland Schroder (Chief Executive Officer) /s/ Stephen Fauer Treasurer (Chief Financial March 10, 2015 Stephen Fauer Officer and Principal Accounting Officer) Michael E. Cuddy* Trustee Joseph O. Reagan* Trustee Mark E. Waddach* Trustee By: /s/ Tina H. Bloom Tina H. Bloom *Attorney-in-fact March 10, 2015 EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
